UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 NEW LONDON ASSOCIATES, LLC,             :
                                         :
                          Plaintiff,     :       18cv7963 (DLC)
                -v-                      :
                                         :    MEMORANDUM OPINION
 KINETIC SOCIAL LLC and SPECTRUM MEDIA :           AND ORDER
 SERVICES LLC,                           :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On June 4, 2019, defendant Spectrum Media Services LLC

(“Spectrum”) moved for leave to file a Second Amended Answer to

Plaintiff’s Second Amended Complaint pursuant to Fed. R. Civ. P.

15(a).   The proposed Second Amended Answer corrects

typographical errors and adds four additional affirmative

defenses.   Plaintiff New London Associates, LLC (“NLA”) has

consented to the correction of typographical errors, but opposes

the addition of the four additional affirmative defenses.     The

four affirmative defenses that Spectrum seeks to add are:

     1) To the extent NLA has an ownership interest in any
     copyright covering software used by Spectrum, Spectrum
     has an implied license to the copyrighted material;

     2) NLA is barred by equitable estoppel from asserting
     its purported copyright against Spectrum;

     3) NLA is barred by the doctrine of acquiescence from
     asserting its purported copyright against Spectrum;
     and
    4) To the extent NLA has an ownership interest in any
    copyright covering software used by Spectrum, that
    software is a work of joint authorship under the
    Copyright Act and applicable case law, and Spectrum
    holds a nonexclusive license from one or more of the
    co-authors of the work.

NLA opposes the motion to amend on the bases that (1) the

proposed affirmative defenses are inadequately pled and thus

amendment would be futile and (2) the proposed amendment would

prejudice NLA.

    Under Rule 15(a)(2), Fed. R. Civ. P., a party may amend its

pleading only with the opposing party’s written consent or the

court’s leave.    “The court should freely give leave when justice

so requires.”    Fed. R. Civ. P. 15(a)(2).   Nevertheless, it

remains “within the sound discretion of the district court to

grant or deny leave to amend.”    Kim v. Kimm, 884 F.3d 98, 105

(2d Cir. 2018) (citation omitted).    Leave to amend may be denied

“for good reason, including futility, bad faith, undue delay, or

undue prejudice to the opposing party.”      Id. (citation omitted).

    NLA contends that the proposed amendment would be futile

because Spectrum’s additional affirmative defenses could not

survive a motion to strike.    Because of the Second Circuit’s

decision in GEOMC Co. Ltd. v. Calmare Therapeutics Inc., 918

F.3d 92 (2d Cir. 2019), it is now clear that the plausibility

standard of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)




                                  2
applies to the pleading of affirmative defenses, albeit in a

“context-specific” way.    GEOMC, 918 F.3d at 98.

    GEOMC does not stand for the proposition that an

affirmative defense must be pleaded with the same degree of

factual detail as a complaint.    Unlike a complaint, an answer is

not a pleading to which a response is required.     Further, “the

pleader of a complaint has the entire time of the relevant

statute of limitations to gather facts necessary to satisfy the

plausibility standard” while a defendant has only a span of a

few weeks to respond to a complaint with affirmative defenses.

Id. at 98.   Moreover, without the benefit of discovery, the

facts needed to plead certain affirmative defenses “may not be

readily known to the defendant, a circumstance warranting a

relaxed application of the plausibility standard.”     Id.

    Viewed within the context of this litigation, each of the

affirmative defenses that Spectrum seeks to assert are plausibly

pleaded.   NLA cannot reasonably argue that it lacks a sufficient

factual basis to understand the nature of Spectrum’s proposed

affirmative defenses.

    Further, NLA has not adequately explained how it would be

prejudiced by the addition of these affirmative defenses at this

stage of the litigation.   NLA contends in general terms that it

will not have enough time to complete discovery with respect to

these new affirmative defenses.   Spectrum filed its motion to

                                  3
amend on June 4, after NLA refused to consent.   Fact discovery

in this action is not scheduled to conclude until July 26.    NLA

has failed to identify any additional discovery it would need to

conduct in order to respond effectively to the proposed

affirmative defenses.   Accordingly, it is hereby

    ORDERED that Spectrum’s motion to file a Second Amended

Answer with four additional affirmative defenses is granted.

Dated:   New York, New York
         July 8, 2019

                               __________________________________
                                          DENISE COTE
                                  United States District Judge




                                 4
